Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to propose amending the independent claims to include the limitation  wherein the system is a user intent prediction that can continuously update the predictive user intent data model using the user intent data and the contextual data that is collected during use of the system; a model’s reliance on a synthetic data can be reduced and the accuracy of the predictive user intent model can improve. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (20210125025) in view of Fourney (2018/0157958).
Claim 1 Kuo discloses a system (Fig. 2) comprising a computing device (Chat Client 170 in Fig. 2) configured to obtain user intent data identifying a desired action by a user on a network-enabled tool; (Section 0051, lines 2-5- thus predicting an intent of the customer) 
obtain contextual data characterizing a user's interaction with the network-
enabled tool; (Section 0061, lines 1-6- thus analyze the utterance by deriving a context for each word in the utterance to the chat robot 204) 
determine at least one predicted intent of the user on the network-enabled tool based on the user intent data and the contextual data (Section 0052, lines 6-10-Based on the utterances and the candidate of intents a predicted intent is displayed on the screen for the user) and cause the network-enabled tool to present the at least one predicted intent to the user. (Section 0066, lines 22-25- thus the prediction model output an intent from a list of possible intents, (Future) also see Fig. 4)
Below is a screenshot of where a list of predicted intent (Transactions) are presented to the user. 

    PNG
    media_image1.png
    873
    482
    media_image1.png
    Greyscale

Figure 1: Based on the keywords in the utterance and the candidate of intents, a list of Predicted Intent are predicted to the User.
The secondary reference also addresses the limitation “presenting at least one predicted intent to the user. see the figure below: presenting the user with the options “today”, “this evening” “this weekend” and “this Saturday” reads on the at least one predicted intent. 

    PNG
    media_image2.png
    672
    585
    media_image2.png
    Greyscale

Kuo does not clearly disclose that the list of predicted intent presented are future predicted intent. 
    Fourney clearly teaches a list of future predicted intent as shown in Fig. 13 and in section 0032, lines 1-5 “Future intent created from analyzing the text of a user’s past emails to determine at least one interval of events that have occurred. 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of considering the past events of a user to determine the future intent of a user. The motivation is that the modification saves time and cost of the system. 

Claim 2, Kuo in view of Fourney  discloses wherein the network-enabled tool is an electronic personal agent or voice assistant. (Kuo: Chat Robot 204 in Fig. 2 is an electronic personal agent). 
Claim 3, Kuo in view of Fourney discloses wherein the user intent data comprises user current query data and user conversation data from a current session with the network-enabled tool (Kuo, Section 0052, lines 1-10- thus keywords or natural language that are analyzed reads on query data)  and the contextual data comprises user preferences or current status of the current session. (Fourney: Section 0101, lines 1-4- thus the system uses the preferences of the user instead of the discrete time value)  
(Kuo, Section 0040, lines 29-33- thus the online chat module predicts an intent of the user based on one or more utterances (conversation data) monitored during the online chat session (Current session)) 
Claim 4, Kuo in view of Fourney discloses wherein the user intent data and the contextual data are obtained in real-time during a common session by the user on the network-enabled tool. (Kuo; Section 0062, lines 9-13- thus the predicted intent which is associated with current utterance is determined and presented in real-time or during a session of the chat or dialog). 
Claim 5, Kuo in view of Fourney discloses wherein the presenting the at least one predicted future intent to the user comprises causing the network-enabled tool to display (Kuo: Fig. 4 shows a display of future intent) or audibly communicate the at least one predicted future intent as a selectable action of a plurality of selectable actions. (Kuo: Section 0054, lines 15-26 “a selection of a selectable element corresponding to a transaction on the chat interface”)

    PNG
    media_image3.png
    255
    409
    media_image3.png
    Greyscale


Figure 1: Show a list of selectable actions-Transactions 442-446

Claim 6, Kuo in view of Fourney discloses wherein the determining the at least one predicted future intent comprises applying the user intent data and the contextual data to a predictive user intent data model trained with historical user intent data and historical contextual data of multiple users. (Kuo: Section 0065, lines  16-20Prediction model 206 and prediction model 208 are trained using training data set)
(Kuo: the training data set are accumulated new training data set generated based on the utterance with the new training data set stored in the training database)
Claim 7, Kuo in view of Fourney discloses wherein the computing device is further configured to determine an evaluation metric that characterizes the performance of the predictive user intent data model; (Kuo: Section 0064, lines 1-3  and lines 8-9 “When it is determined that the prediction model also fails to predict an intent of the user” reads on the performance)
 compare the determined evaluation metric to an archived evaluation metric of an archived predictive user intent data model; (Kuo: Section 0064 lines 4-7- thus when the scores corresponding to the possible intents is above a probability threshold (e.g 60%, 70%) one ordinary skilled in the art will understand that the performance score of the model is compared to the threshold) 
and replace the predictive user intent data model with the archived predictive user intent data model when the evaluation metric indicates that the predictive user intent data model is less accurate than the archived predictive user intent data model. (Kuo: Section 0063, lines 19-24- thus “every time the prediction model 206 fails to determine an intent (thus predict) an intent based on an utterance…the system will use another (prediction model 208) to determine an intent- hence using prediction model 208 instead of prediction model 206 because 206 fails means prediction model 206 has been replaced by prediction model 208 ) 
Claim 8, Kuo discloses a method comprising obtaining user intent data identifying a desired action by a user on a network-enabled tool; (Section 0051, lines 2-5- thus predicting an intent of the customer) 
obtaining contextual data characterizing a user's interaction with the network-enabled tool; (Section 0061, lines 1-6- thus analyze the utterance by deriving a context for each word in the utterance to the chat robot 204) 
determining at least one predicted intent of the user on the network-enabled tool based on the user intent data and the contextual data; (Section 0052, lines 6-10-Based on the utterances and the candidate of intents a predicted intent is displayed on the screen for the user) and presenting the at least one predicted intent to the user. (Section 0066, lines 22-25- thus the prediction model output an intent from a list of possible intents, (Future) also see Fig. 4)
Below is a screenshot of where a list of predicted intent (Transactions) are presented to the user.

    PNG
    media_image1.png
    873
    482
    media_image1.png
    Greyscale

Figure 1: Based on the keywords in the utterance and the candidate of intents, a list of Predicted Intent are predicted to the User.
The secondary reference also addresses the limitation “presenting at least one predicted intent to the user. see the figure below: presenting the user with the options “today”, “this evening” “this weekend” and “this Saturday” reads on the at least one predicted intent. 
Kuo does not clearly disclose that the list of predicted intent presented are future predicted intent. 
    Fourney clearly teaches a list of future predicted intent as shown in Fig. 13 and in section 0032, lines 1-5 “Future intent created from analyzing the text of a user’s past emails to determine at least one interval of events that have occurred. 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of considering the past events of a user to determine the future intent of a user. The motivation is that the modification saves time and cost of the system. 

Claim 9, Kuo in view of Fourney discloses wherein the network-enabled tool is an electronic personal agent or voice assistant. (Kuo: Chat Robot 204 in Fig. 2 is an electronic personal agent). 
Claim 10, Kuo in view of Fourney discloses wherein the user intent data comprises user current query data and user conversation data from a current session with the network-enabled tool (Kuo, Section 0052, lines 1-10- thus keywords or natural language that are analyzed reads on query data) and the contextual data comprises user preferences or current status of the current session. (Fourney: Section 0101, lines 1-4- thus the system uses the preferences of the user instead of the discrete time value)  
(Kuo, Section 0040, lines 29-33- thus the online chat module predicts an intent of the user based on one or more utterances (conversation data) monitored during the online chat session (Current session)) 
Claim 11, Kuo in view of Fourney discloses wherein the user intent data and the contextual data are obtained in real-time during a common session by the user on the network-enabled tool. (Kuo; Section 0062, lines 9-13- thus the predicted intent which is associated with current utterance is determined and presented in real-time or during a session of the chat or dialog). 
Claim 12, Kuo in view of Fourney discloses wherein the presenting the at least one predicted future intent to the user comprises causing the network-enabled tool to display (Kuo: Fig. 4 shows a display of future intent) or audibly communicate the at least one predicted future intent as a selectable action of a plurality of selectable actions. (Kuo: Section 0054, lines 15-26 “a selection of a selectable element corresponding to a transaction on the chat interface”)

    PNG
    media_image3.png
    255
    409
    media_image3.png
    Greyscale

Figure 2: Show a list of selectable actions-Transactions 442-446

Claim 13, Kuo in view of Fourney discloses wherein the determining the at least one predicted future intent comprises applying the user intent data and the contextual data to a predictive user intent data model trained with historical user intent data and historical contextual data of multiple users. (Kuo: Section 0065, lines  16-20Prediction model 206 and prediction model 208 are trained using training data set)
(Kuo: the training data set are accumulated new training data set generated based on the utterance with the new training data set stored in the training database)
Claim 14, Kuo in view of Fourney discloses further comprising:
determining an evaluation metric that characterizes the performance of the predictive user intent data model; (Kuo: Section 0064, lines 1-3  and lines 8-9 “When it is determined that the prediction model also fails to predict an intent of the user” reads on the performance)
comparing the determined evaluation metric to an archived evaluation metric of an archived predictive user intent data model; (Kuo: Section 0064 lines 4-7- thus when the scores corresponding to the possible intents is above a probability threshold (e.g 60%, 70%) one ordinary skilled in the art will understand that the performance score of the model is compared to the threshold) 
and
replacing the predictive user intent data model with the archived predictive user intent data model when the evaluation metric indicates that the predictive user intent data model is less accurate than the archived predictive user intent data model. (Kuo: Section 0063, lines 19-24- thus “every time the prediction model 206 fails to determine an intent (thus predict) an intent based on an utterance…the system will use another (prediction model 208) to determine an intent- hence using prediction model 208 instead of prediction model 206 because 206 fails means prediction model 206 has been replaced by prediction model 208 ) 
Claim 15, Kuo in view of Fourney disclose a non-transitory computer readable medium having instructions stored thereon, (Section 0011 modules in generating new intent)  wherein the instructions, when executed by at least one processor, (Processor 914 shown in fig. 9) cause a device to perform operations comprising:
obtaining user intent data identifying a desired action by a user on a network-enabled tool; (Section 0051, lines 2-5- thus predicting an intent of the customer)
obtaining contextual data characterizing a user's interaction with the network-enabled tool; (Section 0061, lines 1-6- thus analyze the utterance by deriving a context for each word in the utterance to the chat robot 204)
determining at least one predicted future intent of the user on the network-enabled tool based on the user intent data and the contextual data; (Section 0052, lines 6-10-Based on the utterances and the candidate of intents a predicted intent is displayed on the screen for the user) and
presenting the at least one predicted future intent to the user. (Section 0066, lines 22-25- thus the prediction model output an intent from a list of possible intents, (Future) also see Fig. 4)
Claim 16, Kuo in view of Fourney discloses wherein the network-enabled tool is an electronic personal agent or voice assistant. (Kuo: Chat Robot 204 in Fig. 2 is an electronic personal agent). 
Claim 17, Kuo in view of Fourney discloses wherein the user intent data comprises user current query data and user conversation data from a current session with the network-enabled tool (Kuo, Section 0052, lines 1-10- thus keywords or natural language that are analyzed reads on query data) and the contextual data comprises user preferences or current status of the current session. (Fourney: Section 0101, lines 1-4- thus the system uses the preferences of the user instead of the discrete time value)  
(Kuo, Section 0040, lines 29-33- thus the online chat module predicts an intent of the user based on one or more utterances (conversation data) monitored during the online chat session (Current session)) 
Claim 18, Kuo in view of Fourney disclose wherein the instructions stored thereon that, when executed by the at least one processor, cause the device to present the at least one predicted future intent to the user cause the network-enabled tool to display (Kuo: Fig. 4 shows a display of future intent) or speak the at least one predicted future intent as a selectable action of a plurality of selectable actions. (Kuo: Section 0054, lines 15-26 “a selection of a selectable element corresponding to a transaction on the chat interface”)

    PNG
    media_image3.png
    255
    409
    media_image3.png
    Greyscale


Figure 3: Show a list of selectable actions-Transactions 442-446


Claim 19, Kuo in view of Fourney discloses wherein the instructions stored thereon that, when executed by the at least one processor, cause the device to determine the at least one predicted future intent of the user on the network-enabled tool cause the device to apply the user intent data and the contextual data to a predictive user intent data model trained with historical user intent data and historical contextual data of multiple users. (Kuo: Section 0065, lines  16-20Prediction model 206 and prediction model 208 are trained using training data set)
(Kuo: the training data set are accumulated new training data set generated based on the utterance with the new training data set stored in the training database)
Claim 20, Kuo in view of Fourney discloses having instructions stored thereon, wherein the instructions, when executed by the at least one processor, (Processor 914 shown in fig. 9)  cause the device to perform further operations comprising:
determining an evaluation metric that characterizes the performance of the predictive user intent data model; (Kuo: Section 0064, lines 1-3  and lines 8-9 “When it is determined that the prediction model also fails to predict an intent of the user” reads on the performance)
comparing the determined evaluation metric to an archived evaluation metric of an archived predictive user intent data model; (Kuo: Section 0064 lines 4-7- thus when the scores corresponding to the possible intents is above a probability threshold (e.g 60%, 70%) one ordinary skilled in the art will understand that the performance score of the model is compared to the threshold) 
and
replacing the predictive user intent data model with the archived predictive user intent data model when the evaluation metric indicates that the predictive user intent data model is less accurate than the archived predictive user intent data model. (Kuo: Section 0063, lines 19-24- thus “every time the prediction model 206 fails to determine an intent (thus predict) an intent based on an utterance…the system will use another (prediction model 208) to determine an intent- hence using prediction model 208 instead of prediction model 206 because 206 fails means prediction model 206 has been replaced by prediction model 208 ) 

	Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Morikawa 8656280 discloses a control apparatus for automobiles which infers a user intent by utilizing the behavior and state of the user. An intent determination section which is incorporated in this control apparatus for automobiles includes means for storing information indicating correlations between the actions/status of a user that can be acquired by using a camera or a microphone and the user's intents. The stored information is a table composed of a plurality of first entries indicating the actions/status of the user and a plurality of second entries indicating the user's intents, and the degree of correlation between each first entry and each second entry is indicated by a numerical value.
Finkelstein 10984782 disclosure relates generally to systems, methods and logical constructs for providing intelligent assistance to users. In some examples, a variety of sensor data may be utilized to intelligently determine the content and/or timing of messages communicated to users and/or the performance of actions. In some examples natural language inputs, such as user commands and other utterances, may be received and processed. In some examples, a natural language input may be parsed and analyzed to generate an indication of one or more user intentions associated with the input.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/AKWASI M SARPONG/
Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        
05/05/2022.